ORDER
PER CURIAM.
Defendant, William R. Capers, appeals the judgment entered upon his conviction for possession of marijuana with intent to distribute, Section 195.211 RSMo. (2000), for which he was sentenced as a prior drug offender to seventeen years’ imprisonment. Defendant argues that the trial court erred in denying his motion to suppress: (1) evidence obtained from his home pursuant to a search in violation of the Fourth Amendment; and (2) statements made while in custody without the benefit of the Miranda warning. Defendant also claims the evidence and statements should not have been admitted into evidence over objection at trial.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).